Sam Donnell instituted this suit against Mrs. Dovie Talley and the minor and adult children of herself and her deceased husband, W. T. Talley. The object of the suit as stated in appellant's brief is "for the possession of the assets of the partnership of W. T. Talley and Sam Donnell; for an accounting; for removal of the cloud on the title to said property of said partnership; for injunction restraining defendants from collecting or receiving any of the debts due and owing to said partnership. * * *" The nature of the suit is perhaps more accurately reflected by the prayer of the plaintiff's petition. It is as follows:
"Wherefore, plaintiff prays the court, defendants having answered in this cause, that on final hearing, judgment be rendered that an account be taken of all and every transaction and dealing of the late co-partnership of W. T. Talley and Sam Donnell, and that said judgment determine the amount due plaintiff by the partnership, for money placed in said partnership assets, and not withdrawn by the plaintiff in excess of the amount placed in said partnership of W. T. Talley and Sam Donnell by W. T. Talley, and not withdrawn by W. T. Talley up to the time of the dissolution of said partnership by the death of the said W. T. Talley, to be the sum of $3,659; that the cloud passed upon the title of said land and property belonging to said partnership of W. T. Talley and Sam Donnell be removed, and that the defendants, and each of them, be restrained, by order of this court from collecting or receiving any of the debts due and owing to said partnership or from, in any manner, interfering with the plaintiff in winding up and settling the partnership business of W. T. Talley and Sam Donnell, or in any manner interfering with the possession of Sam Donnell as surviving partner of the partnership of Sam Donnell and W. T. Talley, for possession of all property belonging to the partnership of W. T. Talley and Sam Donnell, *Page 922 
for costs of suit, and for such other and further relief, special and general, in law and in equity that he may be justly entitled to." The defendants answered by general denial, etc. The jury to whom special issues were submitted found (1) that the partnership owed Sam Donncil nothing; (2) that the partnership was due the defendants nothing for money or property invested in said partnership, and not withdrawn by W. T. Talley in excess of the amount placed in said partnership by Sam Donnell and not withdrawn by said Sam Donnell; (3) that nothing was due Sam Donnell by the partnership from money or property invested in said partnership and not withdrawn by plaintiff in excess of the amount placed in said partnership by W. T. Talley, deceased, and not withdrawn by said Talley.
Upon this verdict, the court rendered judgment to the effect that the plaintiff take nothing by the suit.
It will be noted that the issues submitted, and the accompanying explanations to which no legal or valid objections were made on the trial below, follow closely the allegations of the plaintiff's petition and the case as developed on the trial.
At the date of the deceased partner's death one of the defendants held possession of the land in controversy under a rental contract with the partnership, and such defendant or defendants continue to hold such possession by virtue of the replevy bond in a sequestration proceeding, instituted by the plaintiff herein, and which was considered by this court in an opinion to be found in Donnelly v. Talley, 84 S.W.2d 872.
Neither litigant sought a partition of the 320 acres of land described as the T E  L Co. survey No. 3044, Abst. No. 766, in Throckmorton county, Tex., and the net result of the trial leaves the surviving partner and the heirs of the deceased partner, respectively, equal owners of the same.
Appellant's brief contains seventeen assignments of error, but only assignments 1, 2, 5, 7, 8, and 10 are attempted to be presented as a basis for one or more of the propositions hereinafter stated. If the specified assignments be regarded as briefed, all others were definitely waived, and will be so treated in this opinion. In the appellant's brief he presents as "Propositions upon which this appeal is based" the following:
"1. The verdict of the jury must be supported by evidence before it can form the basis of a judgment.
"2. On the death of one partner the surviving partner is entitled to the exclusive possession of the partnership assets.
"3. Appellees do not have a right to a partition of the assets of the partnership until the partnership is wound up and all its debts paid.
"4. Only disputed issues should be submitted to the jury.
"5. A compliance with the requirements of the statutes requires a submission of all the (disputed) issues in the case.
"6. The judgment of the court should dispose of all issues raised by the pleadings and proof."
In the appellant's brief these so-called propositions are taken tip in consecutive order, stated to be germane to assignments, and briefed as propositions. These six designated propositions are not in law such as are contemplated by the authorities and rules of briefing. They are mere abstractions and present nothing concrete or tangible upon which an appellate court can act, and the following authorities require the rejection of the propositions as presented. Clarendon Land Inv. Co. v. McClelland, 86 Tex. 176, 23 S.W. 576, 1100, 22 L.R.A. 105; Broussard v. South Texas Rice Co. (Tex. Civ. App.) 120 S.W. 587, 590; Largent v. Etheridge (Tex. Civ. App.) 13 S.W.2d 974; Hibbits v. Farrier (Tex. Civ. App.) 80 S.W.2d 1083; Fidelity Union Cas. Co. v. Koonce (Tex. Civ. App.)51 S.W.2d 777 (8); Holsomback v. Taylor (Tex. Civ. App.) 61 S.W.2d 544
(1); First State Bank of Garrison v. Commercial State Bank, etc. (Tex. Civ. App.) 34 S.W.2d 297 (7); Thompson v. Caldwell (Tex. Civ. App.)22 S.W.2d 720 (5); Atlas Torpedo Co. v. U.S. Torpedo Co. (Tex. Civ. App.)15 S.W.2d 150; Maryland Cas. Co. v. Marshall (Tex. Civ. App.)14 S.W.2d 337; Judd v. Wyche et al. (Tex. Civ. App.) 80 S.W.2d 808 (2); Miller v. Fenner, Beane  Ungerleider (Tex. Civ. App.) 89 S.W.2d 506; Hardwicke v. Trinity Universal Ins. Co. (Tex. Civ. App.) 89 S.W.2d 500.
Since propositions in briefs have in a sense lately been dispensed with under article 1757, Vernon's Ann.Civ.St. [Henderson v. Page (Tex. Civ. App.) 78 S.W.2d 293] the sufficiency of propositions as such may be regarded as unimportant or immaterial. Standard v. Texas Pacific Coal Oil *Page 923 
Co. (Tex. Civ. App.) 47 S.W.2d 443; Sanitary Appliance Co. v. French (Tex. Civ. App.) 58 S.W.2d 159.
It is essential, however, that the above-purported proposition, if presented as assignments of error, be sufficient as such to invoke the jurisdiction of an appellate court, and the authorities above and many others condemn the appellant's propositions and assignments of error as insufficient for such purpose. See also court rules 24, 25, and 26, 142 S.W. xii. The true functions and elements of assignments of error in matters of briefing are clearly outlined in the above rules and in the following cases: Clarendon Land Inv. Co. v. McClelland, 86 Tex. 179,23 S.W. 576, 1100, 22 L.R.A. 105; Largent v. Etheridge (Tex. Civ. App.)13 S.W.2d 974; Jones v. Williams (Tex. Civ. App.) 14 S.W.2d 300; Panhandle S. F. Ry. Co. v. Burt (Tex. Civ. App.) 71 S.W.2d 390; Foust v. Jones (Tex. Civ. App.) 90 S.W.2d 665; Thompson v. Caldwell (Tex. Civ. App.)22 S.W.2d 720; Miller v. Fenner, Beane  Ungerleider (Tex. Civ. App.)89 S.W.2d 506; Hardwicke v. Trinity Universal Ins. Co. (Tex. Civ. App.)89 S.W.2d 500.
Assignments presenting mere abstract propositions and declared for that reason insufficient as such, are fully discussed in the following cases: Rasmussen v. Grimes (Tex. Civ. App.) 13 S.W.2d 959; Smith v. Temple Lbr. Co. (Tex. Civ. App.) 44 S.W.2d 388; Lubbock Nat. Bank v. Nickels (Tex. Civ. App.) 63 S.W.2d 764; Jones v. Williams (Tex. Civ. App.)14 S.W.2d 300; Goldstein v. Susholtz, 46 Tex. Civ. App. 582, 105 S.W. 219.
Appellant's first two assignments are as follows: "1. Because the verdict of the jury is against all the evidence produced upon the trial of this cause. 2. Because the verdict of the jury is against the undisputed evidence in this case." These two purported assignments are illustrative of others presented and merely complain that the judgment is contrary to the law or evidence, or law and the evidence. A great number of opinions holding that such assignments are too general to merit consideration, are compiled in 3 Texas Digest, Appeal and Error, §§ 724 (3) and 733.
If we be in error in holding appellant's assignments insufficient, then we are of the opinion they are without merit. For instance, proposition one reading "The verdict of the jury must be supported by evidence before it can form the basis for the judgment," is offered as germane to the so-called assignment reading "Because the verdict of the jury is against all the evidence produced upon the trial of this case." It will be noted that there were several issues submitted to the jury, each of which was answered by the jury. The evidence essential to sustain the answer to one issue was necessarily different from the evidence required to sustain the answer to another or different issue. Manifestly, the purported assignment and the proposition submitted do not present an attack upon any particular phase of the jury's verdict, and, when directed to the verdict as a whole, is entirely too general to merit consideration. Further, the assignment is not sustained by the record for the reason that there is evidence to support the jury's answer to each issue submitted. We find no request for an instructed verdict in favor of the appellant, and the nature of the testimony would not have justified the court in giving the same if requested. The greater part of the testimony was adduced from interested witnesses and was of such a nature that the most that can be said of it is that it raised an issue of fact for the determination of the jury. The assignment must therefore be overruled.
What has been said with reference to the first assignment is pertinent in a substantial way to the next assignment. The proffered proposition reads: "On the death of one partner the surviving partner is entitled to the exclusive possession of the partnership assets." This is presented as germane to an assignment reading "Because all evidence introduced in the trial of the case shows that the plaintiff is entitled to the possession and control of the partnership assets to wind up the business of the partnership of W. T. Talley and Sam Donnell."
The record does not sustain this contention. The record shows no partnership debt as a matter of law, and the appellant's brief fails to point out any such debt so established. The jury found the partnership did not owe the plaintiff, said Donnell, anything, and that there was no existing partnership indebtedness, business, or affairs calling for partnership administration. No issue other than those set out above was submitted with reference to any alleged indebtedness, and none requested by the plaintiff. Any issue raised but not *Page 924 
submitted by the court nor requested by complaining party is waived. Gulf, C.  S. F. Ry. Co. v. Conley, 113 Tex. 472, 260 S.W. 561, 32 A.L.R. 1183; Harris v. Thornton's Dept. Store (Tex. Civ. App.)94 S.W.2d 849; Panhandle  S. F. Ry. Co. v. Burt (Tex. Civ. App.)71 S.W.2d 390.
It is contended by the appellant the surviving partner is entitled to the possession of the 320 acres of land owned by the partnership for the purpose of paying partnership debts, including the debt alleged by appellant to be due him by the partnership. It is fundamental that a surviving partner is entitled to the exclusive possession of partnership assets after the dissolution of the partnership by death for the purpose of paying any and all partnership debts and thus winding up the partnership business. The appellant's right therefore to the possession of the 320 acres of land involved would be conceded in this instance if the trial and fact findings had shown any reason or necessity therefor.
Upon the death of one partner of the firm, the other member becomes a tenant in common of firm lands with the heirs of the deceased partner. Isbell v. Southworth, 52 Tex. Civ. App. 399, 114 S.W. 689. Speaking of the rights and powers of a surviving partner to dispose of partnership assets and pay debts, etc., the Supreme Court of Texas in the case of Martin v. Dial, 57 S.W.2d 75, 81, 89 A.L.R. 571, says: "In order to accomplish this purpose the surviving partner is entitled to the exclusive possession of the partnership assets. He is clothed with full power to sell all or any part of the partnership property for the purposeof paying such debts. His power in this respect is equal to that of acommunity survivor. (Italics ours.) Sanger v. Moody's Heirs, 60 Tex. 96, 101; Moore v. Steele, 67 Tex. 435, 3 S.W. 448; Sherk v. First Nat. Bank of Hereford (Tex.Com.App.) 206 S.W. 507; Murrell v. Mandelbaum, 85 Tex. 22,19 S.W. 880, 34 Am. St. Rep. 777; Amarillo Nat. Bank v. Harrell (Tex. Civ. App.) 159 S.W. 858; Altgelt v. Alamo Nat. Bank, 98 Tex. 252, 83 S.W. 6."
It would seem, therefore, that the right of a surviving partner to the exclusive possession of unencumbered partnership lands would depend upon the existence of partnership debts rendering such possession necessary in order to settle the affairs of the partnership. There would seem to be no other reason for having such exclusive possession. At least this record presents none.
The estate of a deceased partner has an interest only in that which remains after the payment of the debts of the firm, and, in the absence of debts, that is the limit of the interest of the surviving partner in the estate. Neither would have a right to any specific part of the property employed in the enterprise.
As a proposition under his eighth assignment, the appellant presents the following: "Appellees do not have a right to a partition of the assets of the partnership until the partnership is wound up and all debts are paid." The assignment itself is not predicated upon the existence of any debt. Abstractly speaking, the proposition is correct, but, as pointed out, the finding of the jury on the issues submitted does not establish the existence of any partnership debts, but negatives the existence of the same. Neither the appellant nor the appellees sought a partition (referred to in the proposition) of the residue of the estate, and no relevancy is seen in the proposition or assignment here under consideration. If no question is made involving the right of partition in this court, then anything said upon that point would be binding upon no one. This court cannot do otherwise than take and decide the case as made and presented by the record.
As the fifth assignment, the appellant presents "Because the court erred in submitting special issue No. 1 to the jury." The issue reads: "From a preponderance of the evidence state what amount of money, if any, the partnership owes to Sam Donnell?" The plaintiff's objections to the court's main charge or issues do not point specifically to any fault in any particular issue submitted by the court. In appellant's brief he states that objection 3 was directed to issue No. 1 but that objection reads "that the special issue submitted by the court required a calculation and accounting of all the items involved in the entire transaction of the partnership of Sam Donnell and W. T. Talley, and the transaction of each of said parties." Jurors are competent under certain circumstances, and often required to make calculations. It is not believed that the objection was sufficiently specific to direct the trial court to any certain vice in issue No. 1, or any other issue submitted. The objection was not specific or helpful. Panhandle  S. F. Ry. Co. v. *Page 925 
Brown (Tex. Civ. App.) 74 S.W.2d 531 (4).
Further, in discussing the contention here sought to be presented, the appellant in his brief uses this language: "It occurs to me that the court erred in failing and refusing to submit each fact alleged and proved if there was any doubt or controversy as to each or any item." This observation doubtless related to such items as the $3,659 alleged to be owed to him (appellant) individually by the partnership as shown by the prayer. If all the issues involving items of indebtedness relating to the partnership were not submitted, the burden devolved upon the plaintiff to prepare and submit such issues in the form that they could be given by the court and predicate error upon the court's refusal to give the same, if he did. Otherwise such issues would be waived by the plaintiff. Harris v. Thornton Dept. Store, supra. The assignment is overruled.
The appellant presents as assignment No. 7, the following: "Because the court erred in not submitting all the issues made by the pleadings and the evidence," and as a proposition germane thereto the following: "A compliance with the requirements of the statute requires a submission of all the issues in the case." If a contention be here presented warranting review (and we think there is not) suffice it to say that if the trial court, as stated in the assignment, did not submit all the issues made in the pleadings and evidence, it was the duty of the appellant to prepare and submit correct issues under the circumstances and predicate error of the court upon his refusal to do so. Not having done so, any such ultimate issue would be waived. Gulf, C.  S. F. Ry. Co. v. Conley, supra; Ormsby v. Ratcliffe, 117 Tex. 242, 1 S.W.2d 1084; Harris v. Thornton's Dept. Store, supra.
As the tenth assignment, the appellant presents the following: "Because the court erred in failing and refusing to render judgment disposing of the partnership assets in some manner." The judgment appears to dispose of all issues which either party insisted on having the court present to the jury or pass upon. It does not appear that a disposition of the partnership assets in some manner would meet the requirements of law. The judgment reads: "It is, therefore, ordered, adjudged and decreed by the court that the plaintiff, Sam Donnell, take nothing against the defendants, or either of them, and the defendants go hence without day and recover their costs." In another part of the judgment it was decreed "and the defendants not having submitted their cross-action and counterclaim are not entitled to recover anything."
Again, as before pointed out, neither litigant sought partition of the 320 acres of land — the sole remaining partnership asset. The appellees in their brief state: "The appellees admit that the assets of the partnership consisting of T E  L Co. Survey No. 3044 in Throckmorton County, is owned one-half by the plaintiff Sam Donnell and the other one half by the appellees." Therefore, the judgment covered all points raised by the pleadings and evidence in this case.
Further, since neither party sought partition, it was not incumbent upon the trial court to render a judgment disposing of the partnership assets in "some manner." No error having been pointed out by the appellant, it follows that the judgment of the trial court should be affirmed, and, in so affirming it, it is our interpretation of the same, as well as the decree of this court, that the plaintiff and the deceased, W. T. Talley, owned said tract of land in equal interest at the time of the latter's death, and the appellant, Sam Donnell, now owns a one-half interest in said land, and that the appellees own the remaining one-half interest therein. As construed, the judgment of the trial court should be affirmed.
We have carefully considered this record with the view of determining whether or not the judgment of the trial court reflects fundamental error. We are altogether unable to discover any fundamental error in this record and have deliberately reached the conclusion that it must be disposed of upon the record as made in the trial court and presented here.
For the reasons assigned and in the terms above stated, the judgment of the trial court is affirmed.
GRISSOM, J., disqualified and not sitting.